Exhibit NEWS RELEASE For Release: Immediate Contact: Ted Detrick, Investor Relations – (215) 761-1414 Chris Curran, Media Relations – (215) 761-1560 CIGNA REPORTS SECOND QUARTER 2008 RESULTS o Net income was $0.97 per share1 in the quarter, which included gains from the Guaranteed Minimum Income Benefits (GMIB) business2 of $0.12 per share1, and a special item3 charge of $0.18 per share1 related to a litigation matter. o Adjusted income from operations4 was $1.08 per share1 in the quarter, a 10% increase over second quarter 2007. o Aggregate medical membership increased by 19% through the first six months of 2008, primarily due to 1.8 million members related to the acquisition of Great-West Healthcare. o The company repurchased approximately 6.7 million shares for approximately $265 million through July 31st, 2008. o The company currently estimates 2008 earnings per share1, on an adjusted income from operations4,10 basis, to be in the range of $4.05 to $4.25. PHILADELPHIA, August 1, 2008 CIGNA Corporation (NYSE: CI) today reported net income of $272 million, or $0.97 per share1, for the second quarter of 2008 compared with $198 million, or $0.68 per share1, for the same period last year. Net income for the second quarter 2008 included gains from the GMIB business2 of $34 million after-tax, or $0.12 per share1 primarily related to favorable interest rate movements, and a special item3 charge of $52 million after-tax, or $0.18 per share1 related to a litigation matter. CIGNA's adjusted income from operations4 was $303 million, or $1.08 per share1, for the second quarter of 2008 versus $284 million, or $0.98 per share1, for the same period last year. "Our quarterly results reflect the strength of our diversified earnings stream which allows us to profitably grow in today’s challenging economic environment," said H. Edward Hanway, Chairman and Chief Executive Officer of CIGNA Corporation.“Health Care segment earnings improved from first quarter 2008 in spite of continued pressure in this business segment, while our Disability and Life and International businesses delivered another quarter of strong performance. We remain focused on growing consolidated earnings." 2 CONSOLIDATED HIGHLIGHTS The following is a reconciliation of adjusted income from operations4 to net income (after-tax; dollars in millions, except per share amounts): Three months ended Six months ended June 30, June 30, Mar. 31, June 30, 2008 2007 2008 2008 Adjusted income from operations4 $ 303 $ 284 $ 265 $ 568 Realized investment gains (losses), net of taxes (12 ) (6 ) 9 (3 ) GMIB results2, net of taxes 34 (61 ) (195 ) (161 ) Special items3, net of taxes (52 ) - (24 ) (76 ) Income from continuing operations $ 273 $ 217 $ 55 $ 328 Income (Loss) from discontinued operations5 (1 ) (19 ) 3 2 Net income $ 272 $ 198 $ 58 $ 330 Adjusted income from operations4, per share1,2 $ 1.08 $ 0.98 $ 0.94 $ 2.02 Income from continuing operations, per share1,2 $ 0.98 $ 0.75 $ 0.19 $ 1.17 Net income per share1,2 $ 0.97 $ 0.68 $ 0.21 $ 1.17 · Consolidated revenues were $4.9 billion for the second quarter of 2008 and $4.4 billion for the second quarter of 2007. · Health care medical claims payable6 were approximately $830 million at June 30, 2008 and $715 million at December 31, · The company repurchased7 on the open market approximately 5.5 million sharesof its stock for $220 million during the second quarter of 2008 and approximately 6.7 million shares for $265 million year to date. On July 23, 2008, CIGNA's Board of Directors increased the company’s stock repurchase authority by $500 million. As of August 1, 2008, the company has approximately $565 million of stock repurchase authority available. · Cash and short term investments at the parent company were approximately $100 million at June 30, 2008 and $885 million at December 31, 2007. 3 HIGHLIGHTS OF SEGMENT RESULTS · “Adjusted segment earnings (loss)” are adjusted income (loss) from operations4, as applicable, for each segment (see Exhibit 2). Health Care · This segment includes medical and specialty health care products and services provided on guaranteed cost, retrospectively experience-rated and service-only funding bases. Specialty health care includes behavioral, dental, disease management and pharmacy-related products and services. Financial Results (dollars in millions, medical membership in thousands): Second Qtr. Second Qtr. First Qtr. Six months ended 2008 2007 2008 June 30, 2008 Adjusted Segment Earnings, After-Tax $ 181 $ 168 $ 138 $ 319 Premiums and Fees $ 3,049 $ 2,698 $ 2,704 $ 5,753 Segment Margin, After-Tax8 5.2 % 5.4 % 4.4 % 4.8 % Aggregate Medical Membership 12,067 9,800 10,374 · Second quarter 2008 adjusted segment earnings included after-tax earnings of $16 million related to Great-West Healthcare, which was acquired on April 1, 2008. Excluding the results of this acquired business, second quarter results reflect strong contributions from our specialty businesses and continued focus on reducing operating expenses, partially offset by a higher guaranteed cost medical care ratio. · Premiums and fees in second quarter 2008 increased approximately 13% relative to second quarter 2007 primarily due to the acquisition of Great-West Healthcare, rate increases and higher specialty premiums, partially offset by a decline in guaranteed cost membership. Disability and Life · This segment includes CIGNA’s group disability, life, and accident insurance operations that are managed separately from the health care business. Financial Results (dollars in millions): Second Qtr. Second Qtr. First Qtr. Six months ended 2008 2007 2008 June 30, 2008 Adjusted Segment Earnings, After-Tax $ 73 $ 68 $ 68 $ 141 Premiums and Fees $ 638 $ 580 $ 631 $ 1,269 Segment Margin, After-Tax8 10.0 % 10.0 % 9.4 % 9.7 % · Adjusted segment earnings in the quarter were competitively strong, reflecting attractive margins, revenue growth and continued strong disability management results. Second quarter 2008, second quarter 2007, and first quarter 2008 results included a net favorable impact related to reserve studies of $8 million, $10 million, and $3 million after-tax, respectively. 4 International · This segment includes CIGNA’s life, accident and supplemental health insurance and expatriate benefits businesses operating in select international markets. Financial Results (dollars in millions): Second Qtr. Second Qtr. First Qtr. Six months ended 2008 2007 2008 June 30, 2008 Adjusted Segment Earnings, After-Tax $ 48 $ 44 $ 52 $ 100 Premiums and Fees $ 479 $ 436 $ 472 $ 951 Segment Margin, After-Tax8 9.6 % 9.7 % 10.5 % 10.0 % · Adjusted segment earnings in the quarter reflect continued growth and competitively strong margins in both the life, accident, and supplemental health insurance and the expatriate benefit businesses. Other Segments · Adjusted segment earnings (losses) for CIGNA's remaining operations are presented below (after-tax, dollars in millions): Second Qtr. Second Qtr. First Qtr. Six months ended 2008 2007 2008 June 30, 2008 Run-off Reinsurance9 $ 8 $ - $ 6 $ 14 Other Operations $ 22 $ 27 $ 22 $ 44 Corporate $ (29 ) $ (23 ) $ (21 ) $ (50 ) · Run-off Reinsurance results for the quarter reflect the favorable impact of settlement activity. OUTLOOK · CIGNA currently estimates full year 2008 consolidated adjusted income from operations4,10 to be in the range of $1.135 billion to $1.185 billion, or $4.05 to $4.25 per share1. · CIGNA currently estimates full year 2008 adjusted income from operations4,10 for the Health Care segment to be in the range of $700 million to $730 million. · CIGNA’s earnings and earnings per share1 outlooks exclude the impact of any future stock repurchase7. · Full year 2008 medical membership is expected to grow organically by approximately 1%. This estimate excludes the membership related to the acquisition of Great-West Healthcare. · Management will provide additional information about the 2008 earnings outlook and preliminary information about the 2009 outlook on CIGNA's second quarter 2008 earnings call. The foregoing statements represent management’s current estimate of CIGNA's 2008 consolidated and Health Care segment adjusted income from operations4,10 as of the date of this release.
